Citation Nr: 0032307	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  99-16 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Determination of proper initial rating for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel






INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.  The veteran served in active service 
from July 1986 to October 1998. 

Additionally, the Board notes that, in the August 1999 
substantive appeal, the veteran requested to be scheduled for 
an appeal hearing before a hearing officer at the RO, and 
thus, he was scheduled for such hearing on September 22, 
1999.  Subsequently, as per a September 1999 letter from the 
veteran's representative and a September 1999 VA form 119 
(Report of Contact), the September 1999 RO hearing was 
canceled and rescheduled for November 2, 1999.  However, the 
November 1999 hearing was again canceled and rescheduled for 
December 13, 1999 at the request of the veteran, as per an 
October 1999 VA form 119.  Nevertheless, the veteran failed 
to report to the December 1999 RO hearing and the record does 
not contain further indication that the veteran or his 
representative have requested that the hearing be once again 
rescheduled, in spite of a December 1999 RO letter to the 
veteran requesting a response in this regard within a 30 day 
period.  As such, the Board deems the veteran's August 1999 
request for an RO hearing withdrawn.  See 38 C.F.R. 
§§ 20.700-20.705 (2000).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal regarding his claim for an increased 
initial rating has been obtained by the RO.

2.  The veteran's asthma is not characterized by forced 
expiratory volume in one second (FEV-1) of 71- to 80-percent 
predicted, or; FEV-1/forced vital capacity (FVC) of 71 to 80 
percent, or; intermittent inhalational or oral bronchodilator 
therapy.


CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess 
of 0 percent for asthma have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.97, 
Diagnostic Code 6602 (2000); see Fenderson v. West, 12 Vet. 
App. 119 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required in order to 
comply with the duty to assist.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The veteran has had the benefit of a VA examination 
in 1999, and has been given the opportunity to have a 
personal hearing but canceled such hearing, as discussed 
above.  The Board is not aware of any additional relevant 
evidence that has not been obtained and associated with the 
claims file.  Under these circumstances, the Board finds that 
no further duty to assist the veteran is required.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000). Where 
an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, 
the Board observes that the U.S. Court of Appeals for 
Veterans Claims (Court) has held that, when a veteran appeals 
the initial rating assigned after a grant of service 
connection, separate ratings may be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2000).  Any 
reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  When 
the evidence is in relative equipoise, the veteran is 
accorded the benefit of the doubt.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v Derwinski, 1 Vet. App. 49, 55-57 (1990). 

In this case, in a July 1999 rating decision, the veteran was 
awarded service connection for asthma and assigned a 0 
percent initial evaluation under Diagnostic Code 6602, 
effective October 1998.  At present, the veteran is seeking 
an initial rating in excess of 0 percent for his asthma. 

With respect to the applicable law, for the veteran to be 
entitled to an increased initial rating in excess of 0 
percent for asthma, the evidence must show that upon 
pulmonary function testing he has forced expiratory volume in 
one second (FEV-1) of 71- to 80-percent predicted, or; FEV-
1/forced vital capacity (FVC) of 71 to 80 percent, or; 
intermittent inhalational or oral bronchodilator therapy.  
See 38 C.F.R. § 4.97, Diagnostic Code 6602 (2000).

In this case, the veteran's service medical records reflected 
that he was treated for asthma during his service.  January 
and March 1998 Physical Profile Serial Reports noted the 
veteran had asthma and was awaiting evaluation by a medical 
Board.  A June 1998 notation indicated that the veteran had 
been treated for cough and congestion for four days, and was 
taking medication for high blood pressure and asthma.  The 
veteran's diagnosis was coryza.  A September 1998 notation 
indicated he had been treated for asthma in August 1998.  
Finally, the veteran's September 1998 discharge examination 
indicated he had mild intermittent asthma, was unfit for duty 
and was recommended for discharge with severance pay.

With respect to the post service medical evidence, a January 
1999 VA examination report revealed that the veteran had 
occasional high pitched wheezing, but had adequate air 
exchange.  He was also found to have bronchospasms induced by 
exercise in cold weather and to use a Ventolin inhaler for 
his asthma.  Additionally, a January 1999 VA pulmonary 
function evaluation showed that the veteran's FEV-1 was 103 
percent predicted, and his FEV-1/FVC was 84 percent actual 
and 83 percent predicted.  The veteran's diagnosis was FVC, 
FEV-1, FEV-1/FVC ratio and FEF of 25 to 75 percent, all 
within normal limits.

Upon a review of the evidence, the Board finds that the 
preponderance of the evidence is against the assignment of an 
increased initial rating in excess of 0 percent for the 
veteran's asthma.  Specifically, the Board acknowledges that 
the veteran was treated for respiratory symptomatology 
including asthma during his active service, and that he 
currently suffers from asthma, including high pitched 
wheezing and bronchospasms induced by exercise in cold 
weather.  He also uses a Ventolin inhaler for his asthma.  
However, in spite of his symptoms, the evidence shows he had 
adequate air exchange.  More importantly, the medical 
evidence simply does not show that his asthma is 
characterized by FEV-1 of 71- to 80-percent predicted, or; 
FEV-1/FVC of 71 to 80 percent, or; intermittent inhalational 
or oral bronchodilator therapy.  As such, the veteran's claim 
for an increased initial rating in excess of 0 percent for 
asthma is denied.  38 C.F.R. § 4.97, Diagnostic Code 6602 
(2000); see Fenderson v. West, 12 Vet. App. 119 (1999).

Lastly, the Board notes that the Code of Federal Regulations, 
at 38 C.F.R. § 3.321(b) (1999), provides that, in 
"exceptional case[s], where the schedular evaluations are 
found to be inadequate, . . . an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities . . ." may be granted.  Generally speaking, for 
a specific case to be deemed "exceptional," it should present 
"such an exceptional or unusual disability picture[,] with 
such related factors as marked interference with employment 
or frequent periods of hospitalization[,] as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b) (2000).

The Board finds that the veteran's respiratory disability 
does not constitute an "exceptional case" as to allow for 
the assignment of an extraschedular rating.  The record does 
not show that the veteran's asthma subjects him to frequent 
periods of hospitalization.  And, although it could be argued 
that the veteran's asthma makes it more difficult for him to 
perform some types of employment, the evidence simply does 
not show that his asthma interferes with the veteran's 
employment to an extent greater than that which is 
contemplated by the assigned ratings, as discussed above.  
Significantly, the January 1999 VA examination noted that he 
was gainfully employed.  And, as is apparent from the 
foregoing discussion, it cannot be said that the schedular 
rating criteria are inadequate in this instance. 


ORDER

An initial rating in excess of 0 percent for the veteran's 
asthma is denied.



		
	L. M. BARNARD
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

